Title: Joseph C. Cabell to Thomas Jefferson, 18 November 1818
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Enniscorthy. 18 Nov. 1818.
          
          I arrived here on 11th inst on my way to Monticello, and on 12th was visited by a most unexpected and mortifying relapse, which, tho in part removed, still hangs lingering about me, has thrown me into a weak & delicate state of body, and threatens to deprive me altogether of the satisfaction & advantage of seeing you before the meeting of the Assembly. I yield the idea of a personal interview with great reluctance. I wished to peruse the Report of the Commissioners, to converse with you fully on the subject of the University, and to state to you my present impressions relative to the proposition you think of proposing making to me in the event of the passage of the Bill. Situated as I am, I am redu seem reduced to the necessity of adopting the more imperfect mode of communicating thro’ a friend. If you could venture to trust the Report out of your hands before it goes into those of Messrs Gordon & Carr, I think we could return it to you safely on saturday or sunday. In regard to the contemplated trip to Europe our friend Col: Coles, who is intimately acquainted with my situation, will be able to give you the same information as I could myself were I present. Probably such objections to me, as he will state, would be considered insurmountable by yourself; and if not by you, by the other Visitors. Suppose them, however, removed, the proposition is one of great importance, and I request a reasonable time to consider of it. It is my intention in every event to retire from the Senate at the close of the approaching session. The current of my inclination  strongly inclines me to withdraw altogether, and endeavor to by greater personal attention to derive a moderate revenue from my estate, and at the same time to cultivate Science & Literature. A part of the District are disposed to bring me forward as a candidate for Congress: conversations have passed amounting, perhaps, to something like a commitment on my side: but nothing having been finally decided on, & this cruel fever shaking my mind & body, I shall  to time to do and threatening to impair my already frail constitution, it is not improbable I may, in quitting the Senate, give up all pretensions to further popular preferment. The voyage you propose to me, is to my mind truly interesting, and I cannot conceal the gratification I feel at the confidence you  are disposed to  the proposition discovers. Having said thus much this, I must leave the rest to my friend Coles.
          The Senate will doubtless adjourn in a week from the commencement of the session, and the first 15 days will be employed by the House of Delegates in receiving petitions. The Bill for locating the University might be introduced in on 16th and decided on in that House by 20th. Should it succeed there, you may count on its success in the Senate. It would be beneficial, if you would write such a bill as you think the occasion will require, and commit it to the care of per such person as you deem proper to be entrusted with it: as also, if you would write to Judge Roane, Judge Brooke, & a few select friends, & request them to speak to the active and influential members of the D House of Delegates.
          
            I am Dr Sir, faithfully yr friend
            Joseph C. Cabell
          
        